DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20, 22, 23, and 25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10, 12, 11, 15-20, 13, 22, 14, 24, and 21, respectively, of prior U.S. Patent No. 11,225,569. This is a statutory double patenting rejection.
Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 13, and 21-25 of U.S. Patent No. 11,225,569. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 depends from claims 19 and 20, which are identical in scope to claims 13 and 22 of ‘569.  Claim 21 differs from claim 23 of ‘569 in that the instant claim recites an ethylene-vinyl acetate polymer having a bio-based carbon content of at lest 50% and/or a thermoplastic polyurethane having a bio-based carbon content of at least 30%, whereas the conflicting claim recites only a thermoplastic polyurethane having a bio-based carbon content of at least 30%.  Although the claims are not identical, claim 23 of ‘569 falls within the scope of instant claim 21.  Therefore, claim 21 is not patentably distinct from the conflicting claim.
Claim 24 depends from claims 22 and 23, which are identical in scope to claims 14 and 24 of ‘569.  Claim 24 differs from claim 25 of ‘569 in that the instant claim recites an ethylene-vinyl acetate polymer having a bio-based carbon content of at lest 50% and/or a thermoplastic polyurethane having a bio-based carbon content of at least 30%, whereas the conflicting claim recites only a thermoplastic polyurethane having a bio-based carbon content of at least 30%.  Although the claims are not identical, claim 25 of ‘569 falls within the scope of instant claim 24.  Therefore, claim 24 is not patentably distinct from the conflicting claim.
Claim 26 depends from claim 25, which is identical in scope to claim 21 of ‘569.  The claims of ‘569 do not recite a bio-based carbon content for the thermoplastic polyurethane of claim 21.  Nevertheless, claim 21 of ‘569 is essentially a combination of claims 1 and 13.  The base composition of all three claims is identical, and claim 21 recites both the tensile modulus of claim 1 and the melting point of claim 13.  Claims 7 and 23 of ‘569 demonstrate that a thermoplastic polyurethane having a bio-based carbon content of at least 30% is suitable for compositions sharing this base composition and having these physical properties.  It would have been obvious to one of ordinary skill in the art to select a thermoplastic polyurethane having a bio-based carbon content of at least 30% for use in claim 21 of ‘569, as claims 7 and 23 demonstrate this material to be suitable for use in identical compositions sharing the same physical properties.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762